Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2017/017977 02/15/2017, which claims benefit of 62/296,484 02/17/2016 and claims benefit of 62/351,208 06/16/2016.  	
Claims 1-3, 6, 10, 12, 14-15, 17, 19, 25, 27-33, 36, 38 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Restriction Election Maintained
3.	Applicant’s election of group I and the species (the compound of Example 4) in the reply filed on November 21, 2019 with traverse was previously acknowledged. According to the applicant’s representative claims 1, 2, 6, 10, 12, 15, 17, 19, 25 27, 32, and 33 read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 3, 14, 28-31, 36 which do not read on the elected species or invention are withdrawn. Claim 38 was previously included in the prior action.
Claim Rejections/Objections Withdrawn

	The rejection of claims 1, 2, 10, 12, 13, 15, 17, 25, 27, and 33  under 35 U.S.C. 103 as being unpatentable over Kumar US 5,488,055 in view of Shah is withdrawn in view of the amendments eliminating 5 membered heteroaryls as a B option.
	The rejection of claims 1, 2, 6, 10, 12, 13, 15, 17, 19, 25 27, and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdraw based upon the amendments.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	 Various new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 10, 12, 19, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su 20080176889 A1.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Su teaches nitrogen mustards of formula (I) at column 1, which correspond to the amino-acridines of claim 1 where Z1/Z2 are CH or CR2 CR3, and B is phenyl, Re is H and Rf is aryl.  The substituents on the acridine are listed as R6-R13 and it is required that one of the groups contain a nitrogen mustard group L-N(CH2CH2Cl)2, (page 1 paragraph [0003]),  the L is only 2 choices either an alkyl group or a group –O(CH2)q- and the q can be 1-8.  The variables R6-R13 which are not the nitrogen mustard are defined as hydrogen, halo, nitro, hydroxyl, C1-C6 alkyl, C1-C6 alkoxy, C1-C6 hydroxy alkyl, CONHRa, NRbRc, CONH(CH2)mNRbRc, which correspond to the R2 and B substituent Rj, Rk and Rl moieties of the instant claim 1 at least where R2, Rj, Rk and Rl are alkyl, halo, hydroxyl, and alkoxy.  There are a number of working example compounds including:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.
At least where R1 is NR6R7 and R6 and R7 are haloalkyl the differences between Su and the instant claims are semantic. 
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The instant claims are drawn to further species and analogs of the Su compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds are have the same properties as those described by  Su as an anticancer agent. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  In this case the utility as cancer drugs is the same and the structural relationship is very close.  Given the large unchanging structural nucleus and the required nitrogen mustard, similar chemical properties are expected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 1, 2, 6, 10, 12, 15, 17, 19, 25, 27, 32, and 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 12, 14, 20, 22-23, 26, 32, 33, 39, 46, 48-50, 52, 54, 55, 58, 61, 66, 73, 76, 82, 96, 115, 121, 131, 133, 135, 150-152  of copending Application No. 16/639,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of the ‘047 patent cover the same invention in part at least where R2 is alkoxy type linker where R2 is –(CH2)0-O-AlkR2A 2A corresponds to instant R1, i.e. entry (a), (n), (k), and B is a cycloalkyl. Claim 82 is drawn to the subgenus of pyrrolidines which is the embodiment of instant claim 17.  The species of the instant claim 32 are embraced by the subgeneric descriptions of the cyclopentane (B) and other cycloalkyl fused compounds.  The species of the ‘047 claims 150 and 151 appear to be partially the same as those in claim 32 at least for the saturated cycloalkyl B ring compounds such as 2,3-dihydro-7-methoxy-N-(1-methylethyl)-6-[3-(1-pyrrolidinyl)propoxy]-1H-Cyclopenta[b]quinolin-9-amine, N-ethyl-2,3-dihydro-7-methoxy-6-[3-(1-pyrrolidinyl)propoxy]- 1H-Cyclopenta[b]quinolin-9-amine. The differences between the species are insubstantial, compound 5 of claim 150 is desmethyl variant of the compound above. Compound 98 has an additional methyl group.  Compounds 318 and 319 are position isomers of instantly claimed compounds 2,3-dihydro-7-methoxy-N-[1-(1-ethyl)-4-piperidinyl]-6-[3-(1-pyrrolidinyl)propoxy]- 1H-Cyclopenta[b]quinolin-9-amine, 2,3-dihydro-7-methoxy-N-[1-(1-methyl)-4-piperidinyl]-6 [3-(1-pyrrolidinyl)propoxy]- 1H-Cyclopenta[b]quinolin-9-amine. Others are alkyl homologs
 Homologs have long been known to exhibit similar properties Analogs differing only in a single methylene in an alkyl chain, have been ruled prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.
prima facie obviousness.   See In Re Herr 134 USPQ 176 (C.C.P.A. 1962), finding the presence of a methyl group failing to create a patentable distinction over the prior art (“The only structural distinction in appellant's compounds over those of Herr et al. is the presence of a methyl group in the 17 position of the claimed compounds. It is noted that the two compounds used as standards in the art have exactly the same structural difference. It therefore appears, as the board held, that the 17-methyl derivative of Herr et al. would be an obvious structural change to a chemist of ordinary skill in that field.”) See also In re Wood, Whittaker, Stirling, and Ohta, 199 USPQ 137 (C.C.P.A. 1978) and In re Lahr, 137 USPQ 548, 549 (C.C.P.A. 1963).  Also discussed as an ancillary issue in In Re Paquette 165 USPQ 317, "we also think it would be obvious to the person skilled in the art to provide dimers of an N-methyl-2-pyridone modified by the presence of a methyl substituent on one of the otherwise unsubstituted carbons of the ring. Since little could be more expected than that the resulting dimer would have two such substituents, that fact clearly does not detract from the obviousness of claims 15-18."  Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching.  The experienced Ph.D. synthetic organic chemist, who would make Applicants' compounds, would be motivated to prepare these position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection for her compounds.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Comments on the prior art
8.	Belmont “Introduction of a nitroxide group on position 2 of 9-phenoxyacridine: easy access to spin labeled DNA-binding conjugates.” Bioorganic & Medicinal Chemistry Letters, 8(6), 669-674, 1998 is cited as relevant art but not relied upon for any rejections.  Belmont discloses the compound 6 in Scheme 1 on page 670.  This compound at first glance appears to read on claim 1 where B is a phenyl, alk is *-O-(CH2)- , R1 is pyrroline-l-oxyl, R4 is NH2, Z1/Z2 are CH, R2 is H, and R3 is H, however the stable radical pyrroline-l-oxyl bearing the oxyl group is not allowed in the list of R1 substituents in the instant claims, and the R2 group in formula 1 is not allowed to be H.  There is no teaching or suggestion to modify Belmont, and removing the pyrroline-l-oxyl radical would destroy the utility as a spin label.
Conclusion
8.	 Claim 38 is allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625